Exhibit 10.1

THE LUBRIZOL CORPORATION

Senior Management Deferred Compensation Plan

(As Amended, October 1, 2008)

1. Purpose. The purpose of this Senior Management Deferred Compensation Plan
(the “Plan”) is to permit an a person who is an officer (as identified by the
Company for Section 16 purposes under the Securities Exchange Act of 1934) of
The Lubrizol Corporation (the “Company”) or, for amounts earned in 2005, who was
an officer of the Company during 2004, or effective January 1, 2006, who is
selected to participate in the Plan by the Organization and Compensation
Committee of the Board of Directors of the Company (“Committee”), (hereinafter
referred to as the “Participant”), who wishes, to defer a portion of such
Participant’s compensation earned in calendar years beginning on or after
January 1, 2005, as provided in the Plan. Notwithstanding any provision to the
contrary, prior to January 1, 2006, for purposes of this Plan, an “officer” or
“Participant” does not include any employee of Noveon, Inc. or its affiliates.

2. Administration. The Plan shall be administered by the Committee. The
Committee’s interpretation and construction of all provisions of the Plan shall
be binding and conclusive upon all Participants and their heirs and/or
successors.

3. Right to Defer Compensation.

(a) A Participant of the Company may, at any time prior to January 1 of a given
calendar year, elect, for the calendar year, to defer under the Plan a
pre-selected amount of such Participant’s compensation specified in paragraph
(c) below, which such Participant may thereafter be entitled to receive for
services performed during such elected calendar year. Notwithstanding the
foregoing, if allowed by the Company, at any time up to six months prior to the
payment of performance-based long-term incentive compensation, a Participant may
elect to defer under the Plan a pre-selected amount of such compensation
specified in (c)(iii) below, provided however, that any such election shall only
be made in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations thereunder.

(b) The election under Section 3(a) shall take effect on the first day of the
calendar year following the date on which the election is made and such election
shall be irrevocable for any elected calendar year after such elected calendar
year shall have commenced.

(c) A Participant may elect to defer up to 90 percent of one or more of the
following:

 

  (i) Base salary;

 

  (ii) Annual incentive pay, if any.

 

  (iii) Stock compensation from the long term incentive plan, if any.

 

  (iv) Stock compensation pursuant to an employment agreement dated as of
January 1, 2003 provided, however, that the actual amount deferred will be the
elected amount less any applicable withholding taxes.

 

1



--------------------------------------------------------------------------------

(d) Notwithstanding paragraphs (a), (b) and (c), the first year a Participant
becomes eligible to participate in the Plan, he may make an initial deferral
election within 30 days after he becomes eligible to participate but only with
respect to compensation paid for services performed after the election.

(e) At the time elections are made pursuant to paragraphs (a) or (d), and in
addition to the provisions of paragraphs (a) through (d), a Participant may
elect to defer that portion or all of the Participant’s cash and/or stock
compensation (i) described in paragraph (c) and/or (ii) any other plan or
program that provides for cash or stock compensation, to the extent that such
amounts would otherwise be nondeductible by the Company pursuant to
Section 162(m) of the Internal Revenue Code of 1986, as amended. For purposes of
the preceding sentence, the amount to be deferred with respect to any
compensation plans payable in Company shares shall be determined by taking into
consideration any fixed cash compensation to be received subsequent to the date
on which shares are distributable under such program. Notwithstanding any other
provision of this Plan, deferrals under this paragraph (e) shall be
distributable only six (6) months after the Participant separates from service
in accordance with Section 6.

(f) All elections under this Plan shall be made by written notice delivered to
the Vice President, Human Resources, of the Company specifying (i) the portion,
if any, determined under paragraph (c), of each category of the Participant’s
compensation to be deferred for a year, as described above, (ii), if applicable,
the time of distribution, and (iii) the payment option as provided in Section 6
for distributions.

(g) Notwithstanding paragraph (f), any compensation earned after the end of the
first month in which a Participant under this Plan no longer is a Participant,
as defined in Section 1, but continues to be employed by the Company, shall not
be deferred, provided however, the balance in the Participant’s Deferral
Accounts shall continue to be held and administered pursuant to the Plan;
provided further that the provisions of this paragraph (g) shall not apply for
amounts earned in 2005.

4. Deferral of Cash Compensation.

(a) On the date the cash compensation (and effective January 1, 2008, stock
compensation) deferred under the Plan would have become payable to the
Participant in the absence of an election under the Plan to defer payment
thereof, the amount of such deferred compensation shall be credited to a Stock
Deferral Account and/or any of the Cash Deferral Account investment portfolios
designated as available by the Committee from time to time. All Deferral
Accounts shall be established and maintained for each Participant in the
Company’s accounting books and records and the Company shall be under no
obligation to purchase any investments designated by the Participant. To the
extent that, at the time amounts are credited to a Participant’s Deferral
Accounts, any federal, state or local payroll withholding tax applies (e.g.,
Medicare withholding tax), the Participant shall be responsible for the payment
of such amount to the Company and the Company shall promptly remit such amount
to the proper taxing authority.

(b) Participant’s Cash Deferral Accounts shall be credited with any gains or
losses equal to those generated as if the Participant’s Cash Deferral Account
balances had been invested in the applicable investment portfolio(s) selected by
the Participant

 

2



--------------------------------------------------------------------------------

(c) A Participant’s deferred cash compensation (and effective for deferrals
after January 1, 2008, stock compensation) credited to a Participant’s Stock
Deferral Account shall be used to determine the number of full and fractional
units (“Units”) representing Company Common Shares (“Shares”) which the deferred
amount would purchase at the closing price for the Shares on the New York Stock
Exchange (“NYSE”) composite transactions reporting system on the date that the
deferred amount is credited pursuant to paragraph (a) and if Shares were not
traded on that date on the NYSE, then such computation shall be made as of the
first preceding day on which Shares were so traded. The Company shall credit the
Participant’s Stock Deferral Account with the number of full and fractional
Units so determined. A Participant’s Stock Deferral Account shall be
administered in accordance with Section 5(b) through (e).

(d) A Participant may elect pursuant to rules established by the Committee to
transfer a portion or all of the balance of any Deferral Account established
under this Section 4 to any other such Deferral Account; provided, however, that
effective May 1, 2008, any stock compensation deferred into the Plan will be
allocated to a Stock Fund Account where it must remain for more than six months
after deferral.

(e) Notwithstanding the foregoing, a Participant may elect to have any portion
or all of the Participant’s cash deferrals credited to any of the Deferral
Accounts listed in paragraph (a) and may transfer balances in accordance with
paragraph (d) provided that the Participant is considered, in the judgment of
the Chief Executive Officer of the Company, to be on plan to meet the
Participant’s Company Share ownership guideline. Otherwise, a Participant must
elect that at least 50% of any cash compensation (and effective January 1, 2008,
stock compensation) deferral hereunder be credited to a Stock Deferral Account
and may not transfer any portion of the balance of the Stock Deferral Account to
another Deferral Account.

5. Deferral of Stock Compensation.

(a) Prior to January 1, 2008, at the time that Shares are distributable to a
Participant, who has elected to defer the receipt thereof under Section 3(c) or
(e), in lieu of Shares being issued, there shall be credited to a separate Stock
Deferral Account for the Participant, full stock equivalent units (“Units”)
which shall be established and maintained on the Company’s records. One Unit
shall be allocated to the Stock Deferral Account for each such Share. The
balance of a Stock Deferral Account established under this Section 5(a) pursuant
to deferrals under Section 3(c)(iii) or (iv) may not be transferred to any other
Deferral Account.

(b) As of each dividend payment date established by the Company for the payment
of cash dividends with respect to its Shares, the Company shall credit each
separate Stock Deferral Account of a Participant with an additional number of
whole and/or fractional Units equal to:

 

  (i) the product of (x) the dividend per Share which is payable with respect to
such dividend payment date, multiplied by (y) the number of whole and fractional
Units credited to the separate Stock Deferral Account of a Participant as of
such payment date;

divided by

 

3



--------------------------------------------------------------------------------

  (ii) The closing price of a Share on the dividend payment date (or if Shares
were not traded on that date, on the next preceding day on which Shares were so
traded), as reported on the NYSE-composite tape.

(c) At no time prior to actual delivery of Shares pursuant to the Plan, shall
the Company be obligated to purchase or reserve Shares for delivery of a
Participant and the Participant shall not be a shareholder nor have any of the
rights of a shareholder with respect to the Units credited to the Participant’s
Stock Deferral Accounts.

(d) To the extent that, at the time Units are credited to a Stock Deferral
Account of a Participant, any federal, state or local payroll withholding tax
applies (e.g., Medicare withholding tax), the Participant shall be responsible
for the payment of such amount to the Company and the Company shall promptly
remit such amount to the proper taxing authority.

(e) In the event of any change in the number of outstanding Shares by reason of
any stock dividend, stock split up, recapitalization, merger, consolidation,
exchange of shares or other similar corporate change, the number of Units in
each separate Stock Deferral Account of a Participant shall be appropriately
adjusted to take into account any such event.

6. Payment of Deferred Compensation.

(a) In the event a Participant separates from service prior to commencing to
receive scheduled withdrawal payments of the Participant’s Deferral Accounts,
such scheduled withdrawal payments, if any, that have not commenced pursuant to
Section 7, and the amount selected by the Participant to be paid upon a
separation from service, shall be paid to the Participant in: (i) a single lump
sum; (ii) annual, semi-annual or quarterly substantially equal installments over
a period, not exceeding twenty (20) years; or (iii) a specific percentage in a
lump sum followed by annual, semi-annual or quarterly substantially equal
periodic installments over a period, not exceeding twenty (20) years, as the
Participant shall have selected pursuant to Section 3(f). Such periodic payments
shall begin or the lump sum payment shall be made, as the case may be, from the
Participant’s Deferral Accounts, at such time, within 60 days after not less
than six (6) nor more than twelve (12) months after the Participant’s separation
from service, as the Participant shall have selected pursuant to Section 3(f);
provided, however, that if Participant has not selected a payment option with
respect to payment upon a separation from service, such amounts shall be paid in
a lump sum within 60 days after the six-month anniversary after Participant’s
separation from service. Installment payments made after the first installment
or lump sum payment, as the case may be, will be made on the annual, semi-annual
or quarterly anniversary of the first installment or lump sum payment, as the
case may be, as elected pursuant to Section 3(f). Notwithstanding the foregoing,
a Participant may elect not less than twelve (12) months prior to the
Participant’s separation from service, to change the time or form of
distribution of the Participant’s Deferral Accounts upon a separation from
service; provided, however that any such change shall be invalid if the effect
of such change is to accelerate distribution; provided, further that upon any
such change, the distribution shall be paid at least five (5) years after the
date originally selected pursuant to Section 3(f).

 

4



--------------------------------------------------------------------------------

(b) The amount of each installment payable to a Participant from the
Participant’s Cash Deferral Accounts shall be determined by dividing the
aggregate balance of such Participant’s Cash Deferral Accounts by the number of
periodic installments (including the current installment) remaining to be paid.
Until a Participant’s Cash Deferral Accounts has been completely distributed,
the balance thereof remaining, from time to time, shall be credited with gains
and losses on a monthly basis as provided in Section 4(b).

(c) The amount of any installment payable to a Participant from the
Participant’s Stock Deferral Accounts shall be determined by dividing the
balance of the aggregate number of Units in the Participant’s Stock Deferral
Accounts by the number of periodic installments (including the current
installment) remaining to be paid and the quotient shall be the number of Shares
that are payable. If the determination of the installment payable from the
Participant’s Stock Deferral Accounts results in a fractional Share being
payable, the installment payment shall exclude any such fractional Share payment
except that, in the final installment payment, any such fractional Share shall
be paid in cash in an amount as determined by the Committee. Until the
Participant’s Stock Deferral Accounts have been completely distributed, the
balance in the Stock Deferral Accounts shall continue to be credited with the
dividend equivalents on such balances as provided in Section 5(b).

(d) In the event a Participant dies prior to receiving payment of the entire
amount of the Participant’s Deferral Accounts, the unpaid balance shall be paid
to such beneficiary as the Participant may have designated in writing to the
Vice President, Human Resources, of the Company as the beneficiary to receive
any such post-death distribution under the Plan or, in the absence of such
written designation, to the Participant’s legal representative or to the
beneficiary designated in the Participant’s last will as the one to receive such
distributions. Distributions upon the death of a Participant shall commence
within 60 days after the death of the Participant in: (i) a single lump sum;
(ii) annual, semi-annual or quarterly substantially equal installments over a
period, not exceeding twenty (20) years; or (iii) a specific percentage in a
lump sum followed by annual, semi-annual or quarterly substantially equal
installments over a period, not exceeding twenty (20) years as elected by the
Participant pursuant to Section 3(f) and the amount of each installment shall be
computed as provided in Section 6(b), and (d) as the case may be; provided,
however, that if Participant has not selected a payment option with respect to
payment upon death, such amounts shall be paid to Participant’s beneficiary in a
lump sum within 60 days after the death of the Participant. Installment payments
made after the first installment or lump sum payment, as the case may be, will
be made on the annual, semi-annual or quarterly anniversary of the first
installment or lump sum payment, as the case may be, as elected pursuant to
Section 3(f). Notwithstanding the foregoing, a Participant may elect not less
than twelve (12) months prior to the Participant’s death, to change the time or
form of distribution of the Participant’s Deferral Accounts; provided, however
that any such change shall be invalid if the effect of such change is to
accelerate distribution; provided, further that upon any such change, the
distribution shall be paid at least five (5) years after the date originally
selected pursuant to Section 3(f).

(e) In the event a Participant becomes disabled prior to the Participant’s
separation from service or scheduled withdrawal date, the unpaid balance shall
be paid to the Participant commencing within 60 days after the date of
Participant’s disability in: (i) a single lump; (ii) annual, semi-annual or
quarterly substantially equal installments over a period, not exceeding twenty
(20) years; or (iii) a specified percentage in a lump sum followed by annual,
semi-annual or quarterly substantially installments over a period, not

 

5



--------------------------------------------------------------------------------

exceeding twenty (20) years as elected by the Participant pursuant to
Section 3(f) and the amount of each installment shall be computed as provided in
Section 6(b), and (d) as the case may be; provided, however, that if Participant
has not selected a payment option with respect to payment upon disability, such
amounts shall be paid to Participant in a single lump sum within 60 days after
Participant’s disability. Installment payments made after the first installment
or lump sum payment, as the case may be, will be made on the annual, semi-annual
or quarterly anniversary of the first installment or lump sum payment, as the
case may be, as elected pursuant to Section 3(f). Notwithstanding the foregoing,
a Participant may elect not less than twelve (12) months prior to the
Participant’s disability, to change the time or form of distribution of the
Participant’s Deferral Accounts, provided, however that any such change shall be
invalid if the effect of such change is to accelerate distribution; provided,
further that upon any such change, the distribution shall be paid at least five
(5) years after the date originally selected pursuant to Section 3(f). For
purposes of this paragraph (e), the term “disabled” means (A) the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (B) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

(f) Tax withholding for distributions under Sections 6 and 7 of Participant’s
Stock Deferral Accounts shall be made from those Shares otherwise issuable and
shall be such number of Shares that will provide for the federal, state and/or
local income tax at the rates then applicable for supplemental wages, unless
otherwise requested by the Participant, but in no event less than the statutory
minimums for tax withholding.

(g) For purposes under paragraph (f) of determining the number of Shares that
are to be withheld to provide for the tax withholding, Shares shall be valued at
the closing price on the New York Stock Exchange of a Share on the date the
Shares are distributable (or if the Shares were not traded on that date, on the
next preceding day on which the Shares were so traded). If the determination of
the tax withholding would require the withholding of a fractional Share, the
Company shall withhold the nearest whole number of Shares needed to pay the tax
withholding, rounded up, and remit to the Participant in cash the amount of the
excess after the withholding taxes have been satisfied.

(h) Payments from the Cash Deferral Accounts shall be made in cash and payments
from the Stock Deferral Accounts shall be made in Shares. The amount of any
distribution pursuant to Sections 6 through 8 shall reduce the balance held in
the Participant’s corresponding Deferral Accounts as of the date of such
distribution. Installment payments shall be made pro-rata from a Participant’s
Deferral Accounts.

7. Scheduled Withdrawal Accounts. Pursuant to Section 3 a Participant may elect
to receive part or all of the Participant’s deferrals under Section 3(c)(i) and
(ii) (and for all deferrals on or after January 1, 2008) in accordance with
Participant’s elections for up to three scheduled withdrawal accounts, and with
respect to Participant’s deferrals prior to January 1, 2008 pursuant to
Section 3(c)(iii) and 3(e) a Participant may elect to receive part or all of
Participant’s deferrals in accordance with Participant’s elections for up to
three scheduled withdrawal accounts, each of which shall commence within 60 days
after the date elected by the Participant pursuant to Section 3(f) in: (i) a
single lump sum; (ii) annual, semi-annual or quarterly substantially equal
installments over a period, not

 

6



--------------------------------------------------------------------------------

exceeding twenty (20) years; or (iii) a specified percentage in a lump sum
followed by annual, semi-annual or quarterly substantially equal installments
over a period, not exceeding twenty (20) years and the amount of each
installment shall be computed as provided in Section 6(b), and (c) as the case
may be. Installment payments made after the first installment or lump sum
payment, as the case may be, will be made on the annual, semi-annual or
quarterly anniversary of the first installment or lump sum payment, as the case
may be, as elected pursuant to Section 3(f). Notwithstanding the foregoing, a
Participant may elect not less than twelve (12) months prior to the
Participant’s date of the scheduled withdrawal, to change the time or form of
distribution of the Participant’s Deferral Accounts, provided, however that any
such change shall be invalid if the effect of such change is to accelerate
distribution; provided, further that upon any such change, the distribution
shall be paid at least five (5) years after the date originally selected
pursuant to Section 3(f).

8. Unforeseeable Emergency. The Committee may accelerate the distribution of
part or all of one or more of a Participant’s Deferral Accounts for reasons of
an unforeseeable emergency that cannot be met using other resources, as
determined by the Committee pursuant to the terms of this Section 8. For
purposes of the Plan, an unforeseeable emergency is a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)); the loss of Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. A
distribution based on severe financial hardship shall not exceed the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local or foreign income taxes or penalties
reasonably anticipated from the distribution).

9. Non-assignability. None of the rights or interests in any of the
Participant’s Deferral Accounts shall, at any time prior to actual payment or
distribution pursuant to the Plan, be assignable or transferable in whole or in
part, either voluntarily or by operation of law or otherwise, and such rights
and interest shall not be subject to payment of debts by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner.

10. Interest of Participant. The Company shall be under no obligation to
segregate or reserve any funds or other assets for purposes relating to the Plan
and, except as set forth in this Plan, no Participant shall have any rights
whatsoever in or with respect to any funds or other assets held by the Company
for purposes of the Plan or otherwise. Each Participant’s accounts maintained
for purposes of the Plan merely constitute bookkeeping entries on records of the
Company, constitute the unsecured promise and obligation of the Company to make
payments as provided herein, and shall not constitute any allocation whatsoever
of any cash, shares or other assets of the Company or be deemed to create any
trust or special deposit with respect to any of the Company’s assets.
Notwithstanding the foregoing provisions, nothing in this Plan shall preclude
the Company from setting aside Shares or funds in trust pursuant to one or more
trust agreements between a trustee and the Company. However, no Participant
shall have any secured interest or claim in any assets or property of the
Company or any such trust and all Shares or funds contained in such trust shall
remain subject to the claims of the Company’s general creditors.

 

7



--------------------------------------------------------------------------------

11. Amendment. The Board of Directors of the Company, or the Organization and
Compensation Committee may, from time to time, amend or terminate the Plan,
provided that no such amendment or termination of the Plan shall adversely
affect a Participant’s accounts as they existed immediately before such
amendment or termination or the manner of distribution thereof, unless such
Participant shall have consented thereto in writing. Notice of any amendment or
termination of the Plan shall be given promptly to all Participants.

12. Plan Implementation. This Plan is adopted and effective for deferrals of
compensation earned for calendar years beginning on or after January 1, 2005 and
amended and restated January 1, 2008.

13. Section 409A Transition Elections. A Participant who prior to January 1,
2008 has made an initial deferral election under this Plan may change the form
and/or time of payment with respect to any or all of such elections; provided
however that (a) no such election may be made for amounts otherwise payable
under this Plan during 2007, and (b) no payment pursuant to such election may be
payable prior to May 1, 2008. A Participant who after January 1, 2008 but prior
to January 1, 2009 has made an initial deferral election under this Plan may
change the form and/or time of payment with respect to any or all of such
elections; provided however that (a) no such election may be made for amounts
otherwise payable under this Plan during 2008, and (b) no payment pursuant to
such election may be payable prior to May 1, 2009.

 

8